Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-6 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is response to the Amendment filed 16 May 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-3 and 5-13 under 35 U.S.C. 103 as being unpatentable over KR20180018111 (hereafter KR ‘111) in view of Ryu et al. (US 20180315979) has been withdrawn in view of Applicants’ Amendment.
4.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over KR20180018111 (hereafter KR ‘111) in view of Ryu et al. (US 20180315979) as applied to claim 1 above, and further in view of Nogami et al. (US 4,510,216) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over KR20180018111 (hereafter KR ‘111) in view of Ryu et al. (US 20180315979) as applied to claim 1 above, and further in view of Ahn (US 9,123,929) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over KR20180045667 (hereafter KR ‘667) in view of Nogami et al. (US 4,510,216).
Claim 1:	KR ‘667 I Figure 4 discloses a pouch type secondary battery (paragraph [0011] discloses a pouch-type battery, and paragraph [0055] discloses receiving power (charging) and supplying power (discharging), comprising: 
an electrode assembly (11/13/12);
a lead tab (15/16) connected to the electrode assembly and exposed toward a side of the electrode assembly;
a lead tab-protecting member (seal 17) surrounding the lead tab and configured to insulate the lead tab (see also Fig. 9d); and
a pouch (14)(paragraphs [0016] and [0018]-[0020]) configured to receive and seal the electrode assembly while a part of the lead tab is exposed to an outside of the pouch,
wherein:
the lead tab includes: a first area in contact with the pouch, a second area positioned inside the pouch, and a third area exposed outside the pouch, and
the lead tab-protecting member is only positioned in the second area of the lead tab (see Fig. 4, reproduced below)(paragraphs [0033]-[0051] and [0062]-[0064]). See also entire document.

    PNG
    media_image1.png
    435
    940
    media_image1.png
    Greyscale

	KR ‘667 does not disclose a lithium secondary battery.
Naomi et al. Nogami et al. disclose an electrochemical cell wherein the positive electrode (cathode) includes a lithium metal (col. 2: 56-64, col. 3: 8-17, Figure 2 and col. 1: 66-col. 2: 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode of the KR ‘111 combination by incorporating the lithium metal positive electrode of Nogami et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium electrode, for a lithium secondary battery, that would have exhibited a high voltage, and reduced battery weight.
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein KR ‘667 further disclose that the lead tab-protecting member (17) is in a form of at least one of a coating layer.

9.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180045667 (hereafter KR ‘667) in view of Nogami et al. (US 4,510,216) as applied to claim 1 above, and further in view of KR20180018111 (hereafter KR ‘111).
KR ‘667 and Nogami et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	The KR ‘667 combination discloses an electrode assembly, wherein the electrode assembly includes:
a negative electrode, a positive electrode (i.e. a lithium metal cathode), and a separator interposed between the negative electrode and the positive electrode, wherein the lead tab is connected to the negative electrode and the positive electrode (of Nogami et al.)
The KR ‘667 combination does not disclose that the electrode assembly includes: 
a negative electrode including a negative electrode material layer, and a negative
electrode current collector.
KR ‘111 discloses a negative electrode including a negative electrode material layer, and a negative electrode current collector (paragraph [0006] discloses anodal active material coated on the anode plate (i.e. a current collector). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the negative electrode of the KR ‘667 combination with the negative electrode of KR ‘111.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode assembly that would have been capable of providing the drive power for portable electricity products such as video cameras, cellular phones, and portable personal computers.
Claim 3:	The rejection of claim 3 is as set forth above in claim 2 wherein the KR ‘667 combination, in particular Fig. 4 of KR ‘667 further discloses that the separator is equal to areas of the negative electrode and the positive electrode.
Claim 4:	The rejection of claim 4 is as set forth above in claim 2 wherein the KR ‘667 combination, in particular Nogami et al. disclose that the positive electrode includes a lithium metal.
Claim 5:	The rejection of claim 5 is as set forth above in claim 2 wherein the KR ‘667 combination discloses that the lead tab (15, 16 of KR ‘667 includes:
 a negative electrode lead tab (16) connected to the negative electrode current collector (of KR ‘111); and 
a positive electrode lead tab (15) connected to the positive electrode (of Nogami et al.).

10.	Claims 6, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180045667 (hereafter KR ‘667) in view of Nogami et al. (US 4,510,216) as applied to claim 1 above, and further in view of Ryu et al. (US 20180315979).
KR ‘667 and Nogami et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	The KR ‘667 combination does not disclose the lead tab includes at least one of copper (Cu), nickel coated Cu, aluminum (Al), nickel (Ni) (paragraph [0048].
Ryu et al. disclose that the lead tab includes at least one of copper (Cu), nickel coated Cu, aluminum (Al), nickel (Ni) (paragraph [0048]. Ryu et al. in paragraph [0048] further disclose that the lead tab includes any material with limitation when the material is electrically connected to the electrode tab, which has been construed as rendering obvious nickel coated Cu, carbon coated Al, or stainless steel (SUS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead tab of KR ‘667 combination with the recited materials.
One having ordinary skill in the art would have been motivated to make the modification to provide a tab having the desired mechanical strength and flexibility (paragraph [0049]).
Claim 8:	The KR ‘667 combination does not disclose a sealing film interposed between a pouch and a lead tab and configured to fill a space between the pouch and the lead tab, thereby sealing an inside of the pouch from the outside.
Ryu et al, further disclose: 
a sealing film (230) interposed between a pouch (10, in Figure 1) and a lead tab (210, in Figure 8A)(paragraphs [0067] and [0022]) and configured to fill a space between the pouch and the lead tab, thereby sealing an inside of the pouch from the outside.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pouch of the KR ‘667 combination by incorporating the sealing film of Ryu et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a sealing film that would have increased sealability with the pouch case and ensured electrical insulation (paragraph [0087]).
Claim 9:	The rejection of claim 9 is as set forth above in claim 8, wherein Ryu et al. further disclose that the sealing film (210) includes: an insulating material selected from a group consisting of polypropylene (paragraph [0020]). 
Claim 10:	The rejection of claim 10 is as set forth above in claim 8, wherein Ryu et al. further disclose a lead tab-protecting member (220) in contact with a sealing film (230)(Figures 8B-8D).
Claim 12:	The KR ‘667 combination does not disclose that the lead tab-protecting member includes an insulating material selected from a group consisting of polyethylene terephthalate (PET) and polyimide (PI)(paragraph 0051]).
Ryu et al. further disclose that the lead tab-protecting member includes an insulating material selected from a group consisting of polyethylene terephthalate (PET) and polyimide (PI)(paragraph 0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead tab-protecting member of the KR ‘667 combination by incorporating the insulating material of Ryu et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating material that would have provided good insulation, a high tensile strength and good bending resistance (paragraph 0051]).
Claim 13:	The KR ‘667 combination does not disclose that the lead tab-protecting member has a thickness of from 1 µm to 50 µm
Ryu et al. further disclose that the lead tab-protecting member has a thickness of from 1 µm to 50 µm (paragraph 0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead tab-protecting member of the KR ‘667 combination by incorporating the thickness of Ryu et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a film having a thickness that would have exhibited a desired insulation property, not been susceptible to cracking, and prevented exposure of the surface of the metal conductor (paragraph [0062])/
11.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180018111 (hereafter KR ‘111) in view of Nogami et al. (US 4,510,216) as applied to claim 1 above, and further in view of Ahn (US 9,123,929).
KR ‘111 and Nogami et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 14:	 The KR ‘111 combination does not disclose that the pouch includes bonding edges.
The recitation “formed by thermally bonding edges of inner surfaces of the pouch in which the electrode assembly is accommodated” has been considered and construed as a product by process limitation wherein the product produced by the process is a pouch includes bonding edges.
Ahn et al. in Figure 1 discloses a pouch-type secondary battery wherein the pouch includes bonding edges (23)(col. 2: 7-8, col. 3: 46-47 and 51-54),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pouch of the KR ‘111 combination with the bonding edges of Ahn et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a sealed pouch case that would be released by opening one region of a tab film formed away from an electrode tab, the inhibiting the explosion and fire of the secondary battery and improving the safety of secondary battery (col. 2: 9-15).
Claim 15:	The rejection of claim 15 is as set forth above in claim 14 wherein the recitation “the bonding edges of the pouch are applied with an adhesive” has been considered and construed as a product by process limitation wherein the product produced by the process is a pouch includes bonding edges.
Claimed 16:		The recitation “sealed by thermally bonding the bonding edges together and by thermally bonding the bonding edges of the pouch and the lead tab together” has been considered and construed as a product by process limitation wherein the product produced by the process is a pouch includes bonding edges that seal both the pouch and a lead tab
The rejection of claim 16 is as set forth above in claim 14 wherein Ahn in Figures 1 and 2 disclose a pouch 20 including bonding edges that seal both the pouch and a lead tab (11 and 12).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729